          Case 1:19-cv-06500-JMF Document 125 Filed 08/24/20 Page 1 of 2




                                XUE & ASSOCIATES, P.C.
                                  1 SCHOOL STREET, SUITE 303A
                                      GLEN COVE, NY 11542
                                       PHONE: (516) 595-8887
                                     FACSIMILE: (212) 219-2276

BENJAMIN B. XUE                                                                 MICHAEL S. ROMERO
MEMBER OF NY & NJ BARS                                                          MEMBER OF NY BAR




                                                              August 24, 2019

Via ECF
Honorable Judge Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

        Re:      Rodriguez v. 880 Dry Cleaners, Inc. et al.
                 Case No.: 1:19-cv-06500

Dear Judge Furman:

        This office represents Defendants 880 Dry Cleaners, Inc. and Kwang Ho Choi

(Collectively “Appearing Defendants”) in the above-referenced action. We write to you jointly

with Plaintiff’s counsel regarding the Clerk’s Certificates of Default entered against Appearing

Defendants (Dkt. Nos. 106, 108), and the order scheduling a default judgment briefing and show

cause hearing (Dkt. No. 109).

        On August 7, 2020, Plaintiff requested leave to enter a default judgment against

Appearing Defendants due to their inability to timely retain new counsel to represent them in this

action. (See Dkt. No. 103). On August 10, 2020 a Clerk’s Certificate of Default was entered

against Defendant Kwang Ho Choi (Dkt. No. 106) and against Defendant 880 Dry Cleaners, Inc.

(Dkt. No. 108). On August 10, 2020 your Honor ordered that Plaintiff shall file a default

judgment no later than August 24, 2020, and that if a motion for default is filed that Defendants
         Case 1:19-cv-06500-JMF Document 125 Filed 08/24/20 Page 2 of 2




were ordered to appear and show cause before the Court on September 8, 2020, at 3:00 p.m.,

why an order should not be issued granting a default judgment against Defendants. (Dkt. No.

109).

        Appearing Defendants had difficulties retaining new counsel due to language barriers and

the pandemic-related closures. On August 20, 2020 this Office was retained by Appearing

Defendants through the assistance of Korean speaking counsel and entered our appearances on

behalf of Appearing Defendants (Dkt. No.’s 120, 121). Appearing Defendants have conferred

with Plaintiff, and Plaintiff has agreed not to pursue his motion for default as to Appearing

Defendants. Plaintiff has also given his consent to vacate the Clerk’s Certificates of Default

entered against Appearing Defendants. Plaintiff’s counsel reserves his right to seek counsel fees

in connection with the applications for certificates of default as to Appearing Defendants.

        Furthermore, Appearing Defendants and Plaintiff, through counsels, have conferred and

believe it would be in the interest of both parties to explore the possibility of resolving this

matter amicably through settlement negotiations. Appearing Defendants and Plaintiff jointly

request that this case be referred to mediation or a settlement conference before a magistrate.

        For the foregoing reasons, the Plaintiff and Appearing Defendants respectfully request

that the Clerk’s Certificates of Default entered against Appearing Defendants be vacated.

        We thank your Honor for your time and consideration in this matter.



                                                                                Respectfully submitted,

                                                                                /s/ Benjamin B. Xue
                                                                                Benjamin B. Xue
                                      Application GRANTED. The Certificates of Default are hereby
                                      VACATED. This case was previously referred to the Magistrate Judge for settlement
Cc.: Plaintiff’s counsels via ECF     purposes, and the referral is still open. ECF NO. 14. The parties shall contact the
                                      Chambers of the Magistrate Judge within one week to schedule a settlement conference as
                                      soon as possible. If it is after September
                                                                         p           8th,, the pparties mayy file a letter motion to adjourn
                                      the pretrial conference scheduled
                                                                     duledd ffo
                                                                             for
                                                                              or tth
                                                                                  that
                                                                                   hat date. TTh
                                                                                              The
                                                                                                he C
                                                                                                   Clerk
                                                                                                     lerk of Cour
                                                                                                             Court is directed to terminate
                                      ECF No. 122. SO ORDERED.       ED.
                                                                      D
                                                                      D.

                                                                                                  August 24, 2020
